

117 HRES 604 IH: Expressing the sense of the House of Representatives that Congress disapproves of United States recognition of the Taliban and supports an Afghan government-in-exile and the efforts to resist the Taliban in the Panjshir Valley.
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 604IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Mr. Crenshaw (for himself, Mr. Waltz, Ms. Cheney, Mr. McCaul, Mr. Wenstrup, and Mr. Rogers of Alabama) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that Congress disapproves of United States recognition of the Taliban and supports an Afghan government-in-exile and the efforts to resist the Taliban in the Panjshir Valley.Whereas the Islamic Emirate of Afghanistan under the Taliban committed heinous human rights abuses against the Afghan people from 1996 until the United States and the North Atlantic Treaty Organization (NATO) intervention in 2001;Whereas the Islamic Emirate of Afghanistan under the Taliban provided safe harbor to Osama bin Laden and al-Qaida;Whereas the Taliban conducted armed attacks against the Afghan people and denied rights in areas under its control and influence between 2001 and 2021;Whereas the Taliban denied Afghans the right to vote in elections and sought to decrease voter turnout through threats, coercion, and attacks on Afghan voters between 2001 and 2021;Whereas the Taliban have engaged in terror against Afghan civilians through indiscriminate attacks, to include bombings and shootings;Whereas the Taliban has a history of attacking diplomatic missions—the United States Embassy in 2011 and the Indian Embassy in 2008;Whereas the Taliban seized territory by force after the United States withdrawal in 2021;Whereas the Taliban executed surrendering members of the Afghan National Defense and Security Forces, violating the law of war;Whereas the Taliban has conducted public summary executions of Afghans who worked for the Government of the Islamic Republic of Afghanistan and the United States Government; Whereas the Taliban has fired on civilians protesting Taliban rule in Jalalabad; Whereas the Taliban has beaten and denied entry to Afghan special immigrant visa recipients attempting to enter Hamid Karzai International Airport to leave the country; andWhereas the local militia forces, especially those organized in the Panjshir Valley, will be the only hope for Afghans who do not wish to live under the brutal rule of the Taliban: Now, therefore, be itThat the House of Representatives—(1)stands in opposition to diplomatic recognition and relations with the Taliban-controlled Islamic Emirate of Afghanistan;(2)supports maintaining the existing presence of the Government of the Islamic Republic of Afghanistan diplomats and government officers, currently led by Ambassador Adela Raz, to serve as representatives of the legitimate Afghan government-in-exile; and(3)recognizes and supports the leadership of Amrullah Saleh as the Acting President of the Islamic Republic of Afghanistan and the resistance to the Taliban being formed in the Panjshir Valley and led by Amrullah Saleh, Ahmad Massoud, and Bismillah Khan Mohammadi.